                                      Case 18-12456-gs     Doc 218     Entered 11/25/20 13:42:51        Page 1 of 3



                              1       Kevin W. Coleman (CA SBN 168538)
                                      Kimberly S. Fineman (CA SBN 184433)
                              2       NUTI HART LLP
                                      411 30TH Street, Suite 408
                              3       Oakland, CA 94609-3311
                                      Telephone: 510-506-7152
                              4       Email: kcoleman@nutihart.com
                                             kfineman@nutihart.com
                              5
                              6       Attorneys for Kavita Gupta,
                                      Chapter 11 Trustee for Desert Oasis Apartments, LLC
                              7
                              8
                              9

                             10                             UNITED STATES BANKRUPTCY COURT

                             11                                      DISTRICT OF NEVADA

                             12 In re:                                                 Case No.: BK-S-18-12456-GS

                             13 DESERT OASIS APARTMENTS, LLC,                          Chapter 11
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             14                           Debtor.                      NOTICE OF HEARING ON CHAPTER
      NUTI HART LLP




                             15                                                        MOTION TO APPROVE
                                                                                       DISBURSEMENT OF ADDITIONAL
                             16                                                        SUMS OWING TO BUYER ED-DEN
                                                                                       UNDER SALE ORDER
                             17
                             18                                                        Date:        January 11, 2021
                                                                                       Time:        9:30 a.m.
                             19                                                        Judge:       Hon. Gary Spraker

                             20

                             21
                                           NOTICE IS HEREBY GIVEN that a hearing will be held via telephonic or Zoom
                             22
                                  conferencing1 on January 11, 2021 at 9:30 a.m. before the Honorable Gary Spraker to consider
                             23
                                  the Chapter 11 Trustee
                             24
                                  Owing to Buyer ED-DEN Under Sale Order              Motion . The Motion seeks an order
                             25

                             26   1
                                 The hearing is scheduled to be held via telephonic or Zoom conferencing only in light of the
                                exigent circumstances created by COVID-19. For additional calendar information please check
                             27                       which will be posted 7 days in advance of the scheduled hearing at
                                https://www.nvb.uscourts.gov/calendars/court-calendars/. Open the calendar for Judge Spraker
                             28 and follow the login and sign in instructions provided on the calendar.


                                                                                  1
                                  Case 18-12456-gs        Doc 218      Entered 11/25/20 13:42:51         Page 2 of 3



                              1 authorizing the disbursement of $12,590.00 to ED-

                              2 additional sums owing to Buyer under the
                              3 Motion to Approve Sale

                              4 Lot 5 [Doc No. 1264 in formerly jointly administered lead Case No. 18-12454
                              5          , for credits related to prepaid rents and deposit from tenants and/or the transitions of the

                              6 utility accounts for the real property subject to the Sale Order post-closing.

                              7          PLEASE TAKE FURTHER NOTICE that the Motion is based on the points set

                              8 forth in the Motion, this Notice, the declaration of Kavita Gupta in support of the Motion
                              9 which attaches as Exhibit A the Final Accounting Agreement and Release between the Buyer

                             10 and the Estate, and the pleadings and other documents on file in this and related bankruptcy
                             11 cases. Copies of the Motion and the supporting declaration are on file with the clerk of the

                             12 United States Bankruptcy Court for the District of Nevada, Las Vegas. Copies may also be
411 30TH STREET, SUITE 408




                             13 obtained
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14 (https://ecf.nvb.uscourts.gov) or by contacting the law firm of Nuti Hart LLP at (510) 506-
                             15 7152 or admin@nutihart.com.

                             16          PLEASE TAKE FURTHER NOTICE that if you do not want the court to grant the

                             17 relief sought in the Motion, or if you want the court to consider your views on the Motion, then
                             18 you must file an opposition with the court, and serve a copy on the person making the Motion

                             19 no later than 14 days preceding the hearing date for the motion. The opposition must state your
                             20 position, set forth all relevant facts and legal authority, and be supported by affidavits or

                             21 declaration that conform to Local Rule 9014(c).

                             22
                             23         If you object to the relief requested, you must file a WRITTEN response to this
                                        pleading with the court. You must also serve your written response on the person
                             24         who sent you this notice.
                             25         If you do not file a written response with the court, or if you do not serve your
                                        written response on the person who sent you this notice, then:
                             26
                                             The court may refuse to allow you to speak at any scheduled hearing; and,
                             27              The court may rule against you without formally calling the matter at the
                             28              hearing.


                                                                                   2
                                  Case 18-12456-gs      Doc 218    Entered 11/25/20 13:42:51       Page 3 of 3



                             1         PLEASE TAKE FURTHER NOTICE that this hearing may be continued from time to

                             2 time without further notice except for the announcement of any adjourned dates and times at the
                             3 above-noticed hearing or any adjournment thereof, and the court may approve modifications at

                             4 the hearing or any continued hearing.
                             5 Dated: November 25, 2020                     NUTI HART LLP
                             6
                                                                            By: /s/ Kimberly S. Fineman
                             7                                                      Kimberly S. Fineman
                                                                                    Attorneys for Kavita Gupta, Chapter 11
                             8                                                      Trustee for Desert Oasis Apartments, LLC
                             9

                             10
                             11

                             12
411 30TH STREET, SUITE 408




                             13
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14
                             15

                             16

                             17
                             18

                             19
                             20

                             21

                             22
                             23

                             24
                             25

                             26

                             27
                             28


                                                                               3
